           Case 4:14-cv-02251-RCC Document 69 Filed 04/03/20 Page 1 of 3


                      Supreme Court of the United States
                             Office of the Clerk
                         Washington, DC 20543-0001

                                                                          Scott S. Harris
                                                                          Clerk of the Court
                                                                          (202) 479-3011

                                          April 3, 2020

Clerk
United States Court of Appeals
  for the Ninth Circuit
95 Seventh Street (Zip: 94103-1526)
P. O. Box 193939
San Francisco, CA 94119-3939

        Re: Lonnie Swartz v. Araceli Rodriguez,
            Individually and as the Surviving Mother
            and Personal Representative of J. A.,
            No. 18-309 (Your docket No. 15-16410)

Dear Clerk:

         Attached please find a certified copy of the judgment of this Court in the above-entitled
case.


                                                           Sincerely,

                                                           SCOTT S. HARRIS, Clerk

                                                           By


                                                           Hervé Bocage
                                                           Judgments/Mandates Clerk

Enc.
cc:      All counsel of record
          Case 4:14-cv-02251-RCC Document 69 Filed 04/03/20 Page 2 of 3


                      Supreme Court of the United States
                             Office of the Clerk
                         Washington, DC 20543-0001
                                                                        Scott S. Harris
                                                                        Clerk of the Court
                                                                        (202) 479-3011


                                          April 3, 2020


 Mr. Sean Christopher Chapman, Esq.
 Law Office of Sean C. Chapman, P. C.
 100 N. Stone Avenue, Suite 701
 Tucson, Arizona 85701

    Re: Lonnie Swartz v. Araceli Rodriguez,
        Individually and as the Surviving Mother
        and Personal Representative of J. A.,
        No. 18-309

Dear Mr. Chapman:

        Attached please find a certified copy of the judgment of this Court in the above-entitled
case.

        The petitioner is given recovery of costs in this Court as follows:

               Clerk’s costs:      $300.00

        This amount may be recovered from the respondent.



                                                          Sincerely,

                                                       SCOTT S. HARRIS, Clerk

                                                          By

                                                          Herve’ Bocage
                                                          Judgments/Mandates Clerk




cc: Clerk, USCA Ninth Circuit
         (Your docket No. 15-16410)
         Case 4:14-cv-02251-RCC Document 69 Filed 04/03/20 Page 3 of 3


                     Supreme Court of the United States

                                         No. 18-309


                                    LONNIE SWARTZ,

                                                            Petitioner
                                              v.

  ARACELI RODRIGUEZ, INDIVIDUALLY AND AS THE SURVIVING MOTHER
             AND PERSONAL REPRESENTATIVE OF J. A.


       ON PETITION FOR WRIT OF CERTIORARI to the United States Court of

Appeals for the Ninth Circuit.

       THIS CAUSE having been submitted on the petition for writ of certiorari and the

response thereto.

       ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Court that

the petition for writ of certiorari is granted. The judgment of the above court in this cause

is vacated, and the case is remanded to the United States Court of Appeals for the Ninth

Circuit for further consideration in light of Hernandez v. Mesa, 589 U. S. ___ (2020).

       IT IS FURTHER ORDERED that the petitioner Lonnie Swartz recovers from

Araceli Rodriguez, Individually and as the Surviving Mother and Personal Representative

of J. A., Three Hundred Dollars ($300.00) for costs herein expended.


                                        March 3, 2020

Clerk’s costs:      $300.00
